662 So.2d 731 (1995)
Anton Levon LEE, Appellant,
v.
STATE of Florida, Appellee.
No. 95-03656.
District Court of Appeal of Florida, Second District.
October 27, 1995.
*732 PER CURIAM.
Anton Levon Lee appeals from the trial court's denial of his motion for modification of sentence under Florida Rule of Criminal Procedure 3.800(b). Because this order is not appealable, Lee's appeal is dismissed. See Davenport v. State, 414 So.2d 640 (Fla. 1st DCA 1982).
BLUE, A.C.J., and FULMER and WHATLEY, JJ., concur.